El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Eduardo Gr. Ortiz reclamó de la Comisión de Indemniza-ciones a Obreros la suma de cuatro mil dólares por los daños v perjuicios sufridos a consecuencia de cierto accidente que *885le ocurriera siendo empleado de la Central Boca Chica y actuando dentro del curso de su empleo.
Investigó el caso la Comisión dos veces. La primera re-solvió que el reclamante no estaba protegido por la ley especial sobre la materia y la segunda ratificó su anterior resolución. Apeló Ortiz para ante la Corte de Distrito de Ponce y ésta, después de oídas las pruebas, declaró la de-manda sin lugar. No conforme aún, Ortiz estableció este recurso presentando sus abogados un hábil alegato en defensa de su reclamación.
Todo gira alrededor de la siguiente cuestión: ¿Era Ortiz un obrero, o un oficinista que trabajaba en una oficina o esta-blecimiento mercantil en los que se usaba maquinaria?
Que Ortiz era un empleado de la Central Boca Chica, no hay duda alguna, y que recibió orden del administrador de la central para practicar un inventario de todas sus existencias y que el 4 de octubre de 1922 salió para cumplirla y mientras viajaba en un Ford guiado por otro empleado de la central sufrió un accidente al parecer sin consecuencias pero que después las tuvo, parece claro.
Lo que está Sujeto a controversia es en realidad de verdad únicamente la clase de empleo que Ortiz desempeñaba y las condiciones del sitio en que trabajaba. A este respecto la corte sentenciadora, después de un cuidadoso análisis de la prueba, concluyó que Ortiz era un oficinista y que en las oficinas en que trabajaba no se usaba maquinaria.
La regla aplicable está contenida en el artículo 2 de la Ley de Indemnizaciones por accidentes del trabajo de 1919, tal como quedó enmendada en 1921, Leyes de 1921, página 473, que dice, en lo pertinente, así:
“Artículo 2. — Las disposiciones de esta Ley serán aplicables a los obreros lesionados o que se inutilicen o pierdan la vida por ac-cidente o enfermedades que provengan de cualquier acto o función inberente a su trabajo o empleo y ocurran dentro del curso de éste, por consecuencia del mismo. Se exceptúan los labradores que no sean empleados para trabajar con maquinaria movida por vapor, *886gas, corriente eléctrica, fuerza animal o cualquier otra fuerza mo-triz mecánica o instrumentos o herramientas cuyo uso no pueda ori-ginar graves daños corporales, sirvientes domésticos y empleados dedicados a trabajo de oficina en oficinas y establecimientos comer-ciales en donde no se usa maquinaria ...”
Respondiendo Ortiz a la siguiente pregunta: “¿Cuál era el empleo que tenía usted en la Central Boca Chica?”, que le hizo su propio abogado, contestó: “A la sazón yo era un intermediario entre la central y la oficina; la central Boca Chica que tenía una oficina en Ponce, en la calle Yives y yo era un intermediario en la oficina; yo practicaba compras de la central, yo practicaba inventario, tenía a cargo todas las compras de la central en la Playa y en los distintos puntos de la población, además practicaba pagos y hacía algún trabajo en la oficina: ése era mi trabajo.”
Y según declaración de José Sánchez Parra, testigo pre-sentado por Ortiz, la central tenía sus oficinas en la ciudad de Ponce y sus establecimientos en el barrio Aruz o Capi-tanejo del municipio de Juana. Díaz, el trabajo de Ortiz en la oficina consistía en llevar un libro en el que se daba entrada y salida todo lo que se compraba y en hacer listas en maquinilla, teniendo allí su escritorio. Todos los emplea-dos entraban a la oficina de ocho a doce y de una y media a cinco y media o seis de la tarde. Ortiz percibía un sueldo de cien dólares mensuales, también trabajaba fuera de la oficina haciendo compras para la central.
Declarando como testigo de la demandada, Guillermo Vivas, administrador de la central, entre otras cosas dijo que a Ortiz lo tenía empleado en el despacho de compras, saliendo por la mañana a recorrer el comercio a ver quién vendía más barato; que trabajaba en la oficina con todo el personal; que llevaba el récord del almacén; que le or-denó que hiciese un inventario de todas las existencias de la propiedad, y que la oficina de la central estaba en Ponce en una casa alquilada y sus propiedades radicaban en el campo.
*887Siendo esto así, hay qne reconocer qne el trabajo de Ortiz dentro y fnera de la oficina y el qne iba a realizar cnando ocnrrió el accidente no corresponden a los qne nsnalmente realiza nn obrero.
Obrero, según dice el Diccionario razonado de Legislación y Jurisprudencia de Escriche, es “el oficial qne trabaja por jornal o a destajo en las obras de las casas o en las labores del campo.” El antor hace referencia a las palabras Arte-sano, Jornalero, Maestro y Menestral, qne con excepción de Maestro tienen nn significado fijo y bien conocido. El Maestro a qne se refiere Escriche es “el qne está aprobado en algún oficio mecánico, o lo ejerce públicamente, como maestro sastre, “maestro de coches”.
En el texto inglés de la ley se nsa la palabra laborer.
En el volumen cinco de Words and Phrases Judicially Defined, existen numerosas citas. La primera dice:
“Un obrero, un trabajador, tal como lo define Webster, es aquel qne trabaja en una ocupación laboriosa; una persona cuyo trabajo inquiere poca destreza, como distinta de un artesano; a veces se le llama ‘un jornalero.’ Los escribientes y dependientes, agentes, ca-jeros de bancos y todas las clases de empleados cuyo empleo está asociado con el trabajo y destreza mentales, no se consideran obre-ros. Cada ser humano que sigue una vocación legítima o que des-empeña los deberes de cualquier cargo es, en un sentido amplio, un obrero. El Presidente de los Estados Unidos, el gobernador de un estado y los jueces de la Corte Suprema son todos hombres que tra-bajan, en el sentido de que hacen una buena cantidad de trabajo fuerte, mucho del cual requiere en verdad esfuerzo físico y muscular ; pero al mismo tiempo no puede correctamente llamárseles obre-ros manuales, ni en el sentido popularmente dado a estas palabras, ni tampoco en el sentido en que la palabra ‘obrero’ fué usada en el estatuto que confiere a los trabajadores un gravamen sobre la pro-piedad de su patrono. Al determinar si un determinado depen-diente o empleado es verdaderamente un obrero, debe tomarse en consideración la naturaleza del trabajo que realiza y debe clasificár-sele no de conformidad con la designación arbitraria que se le dé a su vocación sino con referencia a la naturaleza de sus servicios. Oliver v. Macon Hardware Co., 25 S.E. 403, 405, 98 Ga. 249, 58 *888Am St. Rep. 300; McPherson v. Stroup, 28 S. E. 157, 159, 100 Ga. 228.”
“Un obrero es el que labora con sus poderes físicos en el servicio y bajo la dirección de otra persona por un salario fijo. Blanchard v. Portland & R. F. Ry., 32 Atl. 890, 891, 87 Me. 241; Meands v. Park, 50 Atl. 706, 707, 95 Me. 527.”
Si se examina la ley de que se trata en sn totalidad se verá que el pensamiento del legislador estuvo enteramente fijo en los obreros y que sólo a ellos aspiró a proteger, pero aceptando, a los fines de la decisión del recurso, que dados los términos en que está redactado el artículo 2 de la indicada ley que dejamos transcrito, tengan derecho también a recla-mar de acuerdo con sus disposiciones los empleados que trabajan en oficinas donde se use maquinaria, siempre será necesario reconocer que la sentencia apelada se sostiene porque en la oficina en que trabajaba el demandante no exis-tía maquinaria, como decidió la corte de distrito.
El apelante en su alegato sostiene que la conclusión a que llegara la corte sentenciadora, no está justificada por la prueba. Realmente ningún testigo en forma concreta declaró sobre el particular, pero se infiere de sus declaraciones que se trataba de una oficina corriente, separada de los establecimientos de la central, para dirigir mentalmente desde ella los negocios, llevando las cuentas y realizando todos aquellos trabajos que estuvieran en armonía con sus fines. En oficinas de esa naturaleza generalmente no bay maquinaria. Las máquinas de escribir y otras semejantes no son las máquinas que tuvo en mente el legislador. Siendo ello así no puede sostenerse que la conclusión de la corte no estuviere justificada. Además era al demandante al que correspondía demostrar que en la oficina en que trabajaba se usaba maquinaria. T no lo hizo.
La circunstancia de que el demandante sufriera el accidente mientras viajaba con dirección al sitio en que debía practicar el inventario, trabajo que lo obligaría a penetrar *889en sitios donde existían maquinarias, no cambia la naturaleza de sn empleo.
Sostiene también el apelante qne la ley se refiere a “ofi-cinas y establecimientos comerciales” y qne el negocio de la central era industrial exclusivamente.
La palabra “comerciales” guarda relación con la palabra “establecimientos”, pero no necesariamente con la que le precede, “oficinas.” La palabra “oficinas” tiene dentro de la ley vida aislada y abarca todo lo que pueda comprender en su amplio significado. Dicen los diccionarios que oficina es el “sitio donde se bace, se ordena o trabaja una cosa,” el “sitio destinado para el trabajo de una secretaría, con-taduría o cosa semejante.”
No importa que el negocio de una central sea el de fabricar azúcar. Puede tener y generalmente tiene separadamente de sus establecimientos, como sucede en este caso, su oficina dedicada exclusivamente a dirigir sus asuntos.
Habiendo llegado a las anteriores conclusiones, se bace innecesario analizar el otro error señalado, a saber, qne la corte sentenciadora erró al estimar que el accidente ocurrido al demandante no fué producto de las funciones inherentes de su trabajo o empleo, ni ocurrió dentro del curso de éste y por consecuencia del mismo.

Debe confirmarse la sentencia recurrida